Case 19-13963-KHK          Doc 42     Filed 03/06/20 Entered 03/06/20 16:46:13           Desc Main
                                     Document      Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

                                                       )
IN RE:                                                 )
                                                       )
CASTELLON, MARIEL ALEJANDRA                            )      Case No. 19-13963-KHK
                                                       )      Chapter 7
                                                       )
         Debtor                                        )
                                                       )

                   TRUSTEE’S MOTION TO COMPEL DEBTOR TO TURN
                  OVER POSSESSION OF REAL PROPERTY LOCATED AT
                   418 OLD COURTHOUSE ROAD, NE, VIENNA, VA 22180

         Janet M. Meiburger, the Chapter 7 Trustee for the estate of the Debtor in the above-

named case, by counsel, hereby moves, pursuant to 11 U.S.C. §542(a) and Federal Rule of

Bankruptcy Procedure 9013, for entry of an order compelling Mariel Alejandra Castellon, the

Debtor herein, to turn over possession of the real property located at 418 Old Courthouse Road,

NE, Vienna, VA 22180 (the “Property”), on or before Tuesday, March 31, 2020, and in support

of this Motion states as follows:

         1.       The Debtor commenced this case by filing a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code on December 4, 2019 (the “Petition Date”). The case was

converted to Chapter 7 on January 2, 2020 (Docket No. 16). Janet M. Meiburger is the duly

qualified and acting Trustee in this case (Docket No. 17).

         2.       Included among the property of the bankruptcy estate is the Debtor’s 100%

ownership interest in the Property. According to the motion for relief from the stay filed on



___________________________________
Janet M. Meiburger, VA Bar No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101
(703) 556-7871
Counsel for Chapter 7 Trustee
Case 19-13963-KHK         Doc 42     Filed 03/06/20 Entered 03/06/20 16:46:13           Desc Main
                                    Document      Page 2 of 4



behalf of the first mortgage lender, The Bank of New York Mellon Trust Company, National

Association, the Debtor has not paid the mortgage since July of 2017.

       1.      On February 24, 2020, the Court entered an Order Approving Real Estate Listing

Agreement and Employment of Realtor (Docket No. 36) and an Order Granting Trustee’s

Application to Employ Adams, Morris & Sessing as Special Counsel (Docket No. 37), to

negotiate a short sale of the Property.

       2.      However, the Property is not yet on the market because the Debtor has not been

cooperative. At first, she refused to respond to numerous efforts on the part of Helaine Newman,

the realtor, to contact her to set up at time for Ms. Newman to come to the house, get a key for

the lockbox, and take pictures for the listing. Eventually, the Trustee asked the Debtor’s attorney

to intervene, and only then did the Debtor respond and set up an appointment with Ms. Newman.

       3.      Nevertheless, when Ms. Newman went to the house on Thursday, March 5, 2020,

the Debtor provided her with a key and then left. Only then did Ms. Newman discover that she

was unable to gain access to the basement apartment or one of the bedrooms, because the doors

to the apartment and bedroom were locked and could only be opened with a different key which

the Debtor did not provide to Ms. Newman. Therefore, Ms. Newman is still unable to take the

pictures necessary to activate a listing for the property.

       4.      In addition, whole rooms at the house are filled with various items, and the Debtor

has done nothing to declutter the house.

       5.      Therefore, the Trustee requests that an order be entered requiring the Debtor to

vacate the Property as of Tuesday, March 31, 2020.

       WHEREFORE, Janet M. Meiburger, the Trustee for the estate of the Debtor in the above-

named case, by counsel, respectfully requests that the Court enter an order compelling Mariel

Alejandra Castellon to turn over possession of the real property located at 418 Old Courthouse
                                                  2
Case 19-13963-KHK        Doc 42    Filed 03/06/20 Entered 03/06/20 16:46:13              Desc Main
                                  Document      Page 3 of 4



Road, NE, Vienna, VA 22180, no later than Tuesday, March 31, 2020, to remove all personal

property from the Property, and to leave the Property in broom clean condition; and granting

such other and further relief that the Court deems appropriate under the circumstance.

                                             Respectfully submitted,

                                             THE MEIBURGER LAW FIRM, P.C.

Dated: March 6, 2020                 By:        /s/ Janet M. Meiburger
                                                 Janet M. Meiburger, Esq., VSB No. 31842
                                                 The Meiburger Law Firm, P.C.
                                                 1493 Chain Bridge Road, Suite 201
                                                 McLean, Virginia 22101
                                                 (703) 556-7871

                                                Counsel to Chapter 7 Trustee




                                                3
Case 19-13963-KHK            Doc 42         Filed 03/06/20 Entered 03/06/20 16:46:13                              Desc Main
                                           Document      Page 4 of 4



                                       CERTIFICATE OF SERVICE

       I HEREBY certify that on this 6th day of March, 2020, a true and correct copy of the

foregoing Trustee’s Motion to Compel Debtor to Turn Over Possession of the Real Property

Located At 418 Old Courthouse Road, NE, Vienna, VA 22180 will be served by ECF e-mail

pursuant to the applicable Standing Order of the Court, and by first class mail, postage prepaid,

and on the following:

       Mariel Alejandra Castellon
       418 Old Courthouse Road, NE
       Vienna, VA 22180



                                                          /s/ Janet M. Meiburger
                                                          Janet M. Meiburger




                J:\Trustee\Castellon, Mariel Alejandra (19-13963)\Pleadings\Turnover of Possession.Motion.1.doc

                                                              4
